Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 16, 2019

                                      No. 04-18-00873-CR

                                Christopher Paul GONZALEZ,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR6461
                          Honorable Joey Contreras, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
jurisdiction.

       It is so ORDERED on January 16, 2019.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk of Court